Citation Nr: 1000505	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-12 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD) for accrued benefits 
purposes.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) for accrued benefits purposes.

3.  Entitlement to nonservice-connected disability pension 
benefits.

4.  Entitlement to service connection for the Veteran's cause 
of death. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 
1971.  He died in late 2006.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).

The appellant requested and was scheduled for a Travel Board 
hearing before a Veterans Law Judge to be held at the RO on 
October 22, 2009.  In a letter received October 14, 2009, the 
appellant's representative requested that the Travel Board 
hearing be rescheduled so that he could be present.  

The applicable regulations provide that a request for a 
change in hearing date can be submitted at any time up to two 
weeks prior to the scheduled hearing if good cause is shown.  
38 C.F.R. § 20.704 (2009).  While the request made by the 
appellant's representative was untimely, he explained that 
the hearing needed to be rescheduled to the next available 
docket date so that the appellant could be represented by her 
newly accredited representative.  The claims file reflected 
that the RO marked that the hearing would be rescheduled.  
However, for reasons which are unclear, the hearing was not 
rescheduled, and the appellant was reported as having failed 
to appear for the October 2009 hearing.  As good cause has 
been shown, the undersigned Acting Veterans Law Judge will 
grant the appellant's October 14, 2009, request under 38 
C.F.R. § 20.704(c) for a change in hearing date. 

A hearing before a Veterans Law Judge travelling to the RO 
must be scheduled at the RO level, and, accordingly, a remand 
is required.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 
3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the appellant and her 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


